Citation Nr: 1425177	
Decision Date: 06/04/14    Archive Date: 06/16/14

DOCKET NO.  09-25 041	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an initial disability rating for paravertebral muscle spasm of the lumbar spine in excess of 10 percent prior to November 14, 2009.

2.  Entitlement to an initial disability rating for paravertebral muscle spasm of the lumbar spine in excess of 40 percent after November 14, 2009.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the United States Army from April 1986 to March 1990, from September 2002 to February 2003, and from March 2005 to July 2006.  The Veteran's military occupational specialty was infantryman and he is the recipient of the Combat Infantryman Badge.  He also served in the Army National Guard.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2007 rating decision of the San Juan, Puerto Rico, Regional Office (RO) of the Department of Veterans Affairs (VA), which, in pertinent part, granted the Veteran's claim of entitlement to service connection for paravertebral muscle spasm of the lumbar spine (claimed as a low back disability with spasms).  The RO assigned an initial 10 percent disability rating, retroactively effective from July 2, 2006, the date of the service connection claim.  In September 2008, the Veteran submitted a Notice of Disagreement (NOD) with the initial disability rating assigned.  A Statement of the Case (SOC) was issued in May 2009, and the Veteran timely perfected his appeal in July 2009.

The RO issued another rating decision in May 2010, which increased the disability rating for the paravertebral muscle spasm of the lumbar spine to 40 percent.  The 40 percent rating was made retroactively effective from November 14, 2009, the date of a VA examination that reflected findings sufficient to establish entitlement to a higher evaluation.  The Veteran continued to appeal, requesting even higher disability ratings.  See AB v. Brown, 6 Vet. App. 35, 38-39 (1993) (indicating that a veteran is presumed to be seeking the highest possible rating unless he or she expressly indicates otherwise).

In September 2012, the Board remanded this appeal to the RO via the Appeals Management Center (AMC), in Washington, DC, for further development.  The issue was then returned to the Board.  In August 2013, upon reviewing the claims folder, the Board referred the claim to a specialist for an advisory medical opinion.  See 38 U.S.C.A. § 7109(a) (West 2002); 38 C.F.R. § 20.901 (2013); see also generally Wray v. Brown, 7 Vet. App. 488, 493 (1995).  This opinion was obtained in October 2013 and is included in the claims file.  It is noted that the Veteran and his representative have been given the opportunity to provide any comments with respect to that opinion and those comments have been included in the claims file.  

Following the most recent readjudication of this appeal in the February 2013 Supplemental SOC (SSOC), additional lay and medical evidence was added to the record.  This evidence was not reviewed by the Agency of Original Jurisdiction (AOJ).  However, the Veteran waived his right to have the RO initially consider this evidence in a statement dated in September 2013.  38 C.F.R. §§ 20.800, 20.1304 (2013).  Additionally, the Veteran's most recent December 2013 statement was also accompanied by a waiver of initial review by the RO.

The Veteran's paperless claims files were also reviewed and considered in preparing this decision, along with his paper claims file. 


FINDINGS OF FACT

1.  The Veteran's lumbar discogenic degenerative disease is not a manifestation of his service-connected paravertebral muscle spasm disability.

2.  Prior to November 14, 2009, the paravertebral muscle spasm has not more nearly approximated forward flexion greater than 30 degrees but not greater than 60 degrees; a combined range of motion not greater than 120 degrees; muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour; or, ankylosis.

3.  Since November 14, 2009, the paravertebral muscle spasm has not more nearly approximated unfavorable ankylosis.

CONCLUSIONS OF LAW

1.  Prior to November 14, 2009, the criteria for an initial disability rating in excess of 10 percent for the paravertebral muscle spasm of the lumbar spine are not met.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, Diagnostic Code (DC) 5237 (2013).

2.  Since November 14, 2009, the criteria for an initial disability rating in excess of 40 percent for the paravertebral muscle spasm of the lumbar spine are not met.  
38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, DC 5237 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the veteran).  

I.  VA's Duties to Notify and Assist

Under applicable law, VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record:  (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and, (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the AOJ.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).

This appeal arises from the Veteran's disagreement with the initial rating assigned following the grant of service connection for the paravertebral muscle spasm of the lumbar spine.  As such, pertinent regulation provides that VA has no further obligation to provide notice under 38 U.S.C.A. § 5103 on this downstream element of the claim.  See 38 C.F.R. § 3.159(b)(3)(1) (2013).  In so providing, the courts have held that once service connection is granted, the claim is substantiated, further notice as to the "downstream" elements concerning the initial rating and effective date is not required, and any defect in the notice is not prejudicial.  See Dingess v. Nicholson, 19 Vet. App. 473, 490-491 (2006); see also Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Thus, because the Section 5103 notice provided in July 2007 before the grant of service connection for the paravertebral muscle spasm of the lumbar spine was legally sufficient, VA's duty to notify in this case is satisfied.  See also Goodwin v. Peake, 22 Vet. App. 128 (2008); Dunlap v. Nicholson, supra. 

VA also has a duty to assist the Veteran in the development of the claim.  This duty includes assisting the Veteran in the procurement of service treatment records (STRs) and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

Here, the Board finds that all relevant facts have been properly developed, and that all evidence necessary for equitable resolution of the issue has been obtained.  His STRs and post-service VA and private treatment records have been obtained.  The claims file does not present evidence that the Veteran is currently receiving disability benefits from the Social Security Administration (SSA) for the disorder currently on appeal.  As the potential relevancy of these documents has not been established, the Board does not need to make an attempt to obtain these records.  See November 2009 VA Examination Report (indicating the Veteran works as a security guard).  The Board does not have notice of any additional relevant evidence that is available but has not been obtained.  Additionally, the Veteran has been afforded VA examinations, and the reports of those evaluations contain all findings needed to properly evaluate his disability.  38 C.F.R. § 4.2 (2013).  The Board also finds no credible lay or medical evidence demonstrating an increased severity of the disability since the most recent VA examination in November 2012.  Thus, there is no duty to provide further medical examination on the claim on appeal.  See VAOPGCPREC 11-95 (Apr. 7, 1995).

The Board is also satisfied as to substantial compliance with its September 2012 remand directives.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268 (1998).  This included scheduling the Veteran for another VA examination, which he had in November 2012.  The remand also directed the AMC to obtain a medical opinion.  Although the VA medical opinion obtained in November 2012 was found to be inadequate by the Board, the Board obtained an VA addendum medical opinion in October 2013.  The remand also included obtaining the Veteran's recent VA treatment records, which were obtained and associated with his paperless claims file.  Finally, the remand directed the AMC to readjudicate the Veteran's claim, which was accomplished in the February 2013 SSOC.  Thus, the Board finds that there has been substantial compliance with its remand directives.  Id.

For the foregoing reasons, the Board concludes that all reasonable efforts were made by the VA to obtain evidence necessary to substantiate the Veteran's claim.  Therefore, no further assistance to the Veteran with the development of evidence is required.


II.  Initial Rating Claim

Disability evaluations are determined by the application of a schedule of ratings which is based on the average impairment of earning capacity in civil occupations.  Separate DCs identify the various disabilities.  See 38 U.S.C.A. § 1155; 38 C.F.R. § Part 4 (2013).

Where a veteran appeals the initial rating assigned for a disability at the time that service connection for that disability is granted, evidence contemporaneous with the claim and with the initial rating decision granting service connection would be most probative of the degree of disability existing at the time that the initial rating was assigned and should be the evidence "used to decide whether an original rating on appeal was erroneous . . . ."  Fenderson v. West, 12 Vet. App. 119, 126 (1999).  If later evidence indicates that the degree of disability increased or decreased following the assignment of the initial rating, "staged" ratings may be assigned for separate periods of time based on facts found.  Id.

The Veteran's service-connected paravertebral muscle spasm of the lumbar spine (lumbar spine disability) is currently rated as 10 percent disabling from July 2, 2006, to November 13, 2009, and 40 percent since November 14, 2009.  The service-connected disability is currently rated under 38 C.F.R. § 4.71a, DC 5237, the General Rating Formula for Diseases and Injuries of the Spine.  He seeks higher initial disability ratings.

The General Rating Formula for Diseases and Injuries of the Spine provides a 10 percent disability rating for forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees; or, combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees; or, muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent disability rating is assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent disability rating is assigned for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine.  A 50 percent disability rating is assigned for unfavorable ankylosis of the entire thoracolumbar spine.  A 100 percent disability rating is assigned for unfavorable ankylosis of entire spine.  38 C.F.R. § 4.71a.

The Notes following the General Rating Formula for Diseases and Injuries of the Spine provide further guidance in rating diseases or injuries of the spine.  Note (1) provides that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, should be rated separately under an appropriate diagnostic code.  Note (2) provides that, for VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees, extension is zero to 30 degrees, left and right lateral flexion are zero to 30 degrees, and left and right lateral rotation are zero to 30 degrees.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  The normal ranges of motion for each component of spinal motion provided in this note are the maximum that can be used for calculation of the combined range of motion.  See also Plate V, 38 C.F.R. 
§ 4.71a.  Note (3) provides that, in exceptional cases, an examiner may state that because of age, body habitus, neurologic disease, or other factors not the result of disease or injury of the spine, the range of motion of the spine in a particular individual should be considered normal for that individual, even though it does not conform to the normal range of motion stated in Note (2).  Provided that the examiner supplies an explanation, the examiner's assessment that the range of motion is normal for that individual will be accepted.  Note (4) provides that the rater is to round each range of motion measurement to the nearest five degrees.  Note (5) provides that, for VA compensation purposes, unfavorable ankylosis is a condition in which the entire thoracolumbar spine, or the entire spine, is fixed in flexion or extension, and the ankylosis results in one or more of the  following: difficulty walking because of a limited line of  vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal  margin on the abdomen; dyspnea or dysphagia; atlantoaxial or  cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  38 C.F.R. § 4.71a.

Further, the provisions of 38 C.F.R. § 4.40 state that a disability affecting the musculoskeletal system is primarily the inability, due to damage or inflammation in parts of the system, to perform normal working movements of the body with normal excursion, strength, speed, coordination and endurance.  Functional loss may be due to the absence of part, or all, of the necessary bones, joints and muscles, or associated structures.  It may also be due to pain supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion.  38 C.F.R. § 4.40.

When evaluating joint disabilities rated on the basis of limitation of motion, VA must consider granting a higher rating in cases in which functional loss due to pain, weakness, excess fatigability, or incoordination is demonstrated, and those factors are not contemplated in the relevant rating criteria.  See 38 C.F.R. §§ 4.40, 4.45, 4.59 (2013); DeLuca v. Brown, 8 Vet. App. 202 (1995).  Recently, the United States Court of Appeals for Veterans Claims (Court) clarified that although pain may be a cause or manifestation of functional loss, limitation of motion due to pain is not necessarily rated at the same level as functional loss where motion is impeded.  See Mitchell v. Shinseki, 25 Vet. App. 32, 38-43 (2011); cf. Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. Brown, 8 Vet. App. 417, 421 (1995); Schafrath v. Derwinski, 1 Vet. App. 589, at 592 (1991).  Instead, in Mitchell, the Court explained that pursuant to 38 C.F.R. §§ 4.40 and 4.45, the possible manifestations of functional loss include decreased or abnormal excursion, strength, speed, coordination, or endurance (38 C.F.R. § 4.40), as well as less or more movement than is normal, weakened movement, excess fatigability, and pain on movement (as well as swelling, deformity, and atrophy) that affects stability, standing, and weight-bearing (38 C.F.R. § 4.45).  Thus, functional loss caused by pain must be rated at the same level as if the functional loss were caused by any of the other factors cited above.  Therefore, in evaluating the severity of a joint disability, VA must determine the overall functional impairment due to these factors. 

The Board further notes that the provisions of 38 C.F.R. § 4.40 and 38 C.F.R. § 4.45 should only be considered in conjunction with the diagnostic codes predicated on limitation of motion.  Johnson v. Brown, 9 Vet. App. 7 (1996).

Initially, the Board will begin by addressing the Veteran's current diagnosis of lumbar discogenic degenerative disease.  See November 2012 VA examination.  The Veteran asserts that his symptoms for this disorder should be included in his disability rating for his service-connected paravertebral muscle spasm of the lumbar spine.  In other words, the Veteran argues that his lumbar discogenic degenerative disease is due to or aggravated by his service-connected paravertebral muscle spasm of the lumbar spine, and thus should be service-connected on a secondary basis.  

In order to prevail under a theory of secondary service connection, there must be: (1) evidence of a current disorder; (2) evidence of a service-connected disability; and, (3) medical nexus evidence establishing a connection between the service-connected disability and the current disorder.  See Wallin v. West, 11 Vet. App. 509, 512 (1998).

In addition, the regulations provide that service connection is warranted for a disorder that is aggravated by, proximately due to, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (2013).  Any additional impairment of earning capacity resulting from an already service-connected disability, regardless of whether or not the additional impairment is itself a separate disease or injury caused by the service-connected disability, should also be compensated.  Allen v. Brown, 7 Vet. App. 439 (1995).  When service connection is thus established for a secondary disorder, the secondary disorder shall be considered a part of the original disability.  Id.

The Board notes that 38 C.F.R. § 3.310 was amended, effective October 10, 2006.  Under the revised § 3.310(b) (the existing provision at 38 C.F.R. § 3.310(b) was moved to sub-section (c)), any increase in severity of a non-service-connected disease or injury proximately due to or the result of a service-connected disease or injury, and not due to the natural progress of the disease, will be service-connected.  In reaching this determination as to aggravation of a non-service-connected disorder, consideration is required as to what the competent evidence establishes as the baseline level of severity of the nonservice-connected disease or injury (prior to the onset of aggravation by service-connected disability), in comparison to the medical evidence establishing the current level of severity of the non-service-connected disease or injury.  These findings as to baseline and current levels of severity are to be based upon application of the corresponding criteria under the Schedule for Rating Disabilities (38 C.F.R. part 4) for evaluating that particular non-service-connected disorder.  See 71 Fed. Reg. 52,744-47 (Sept. 7, 2006).

It appears as though the new regulatory amendment poses a new restriction on claimants.  Nonetheless, because the Veteran's claim was pending before the regulatory change was made, the Board will consider the version of 38 C.F.R. 
§ 3.310 in effect before the revision, as this version is more favorable to the Veteran.  See generally VAOGCPREC 7-03 and VAOPGCPREC 3-00.

As noted above, the first element of secondary service connection requires evidence of a current disorder.  Here, a current diagnosis has been established.  On VA examination in November 2012, the Veteran was diagnosed with lumbar discogenic degenerative disease.  Thus, the Veteran has satisfied the first element of secondary service connection.

As stated above, the second element of secondary service connection requires evidence of a service-connected disability.  Here, the Veteran is currently service-connected for paravertebral muscle spasm of the lumbar spine.  Thus, the Veteran has satisfied the second element of secondary service connection.
 
As previously mentioned, the third element of secondary service connection requires medical nexus evidence establishing a connection between the service-connected disability and the current disorder.  Here, the only nexus opinions of record on the issue of secondary service connection are negative.  

Specifically, the Veteran was provided a VA spine examination in November 2009.  The VA examiner, following a review of the Veteran's claims file and a physical examination of the Veteran, determined that the Veteran's current lumbar discogenic degenerative disease was not etiologically related to his service-connected lumbar strain, in terms of pathophysiology or etiology.  The examiner reasoned that those disorders were two distinct anatomical areas in terms of biomechanics and anatomy, although they both might coexist together.  The examiner stated that a strain pertains to soft tissues in the affected area (i.e., paravertebral muscles in the lumbar spine) and not to the intervertebral discs, which belong to the skeletal (bony area of the spine).  Thus, the examiner provided a negative secondary service connection nexus opinion. 

The Veteran was afforded another VA spine examination in November 2012.  The VA examiner, following a review of the Veteran's claims file and a physical examination of the Veteran, determined that the Veteran's current lumbar discogenic degenerative disease was less likely than not (less than 50 percent probability) proximately due to or the result of the Veteran's service-connected paravertebral muscle spasm of the lumbar spine.  The examiner reasoned that discogenic degenerative disease is usually caused by an insult (i.e., a traumatic event or lifting injury).  In contrast, a spasm of the lumbar spine is an inflammatory reaction to an insult to the back.  The spasm produced by the inflammation can limit the ranges of motion of the lower back and produce pain of the lower back, as is seen in the Veteran.  The examiner noted that the Veteran's STRs did not produce evidence of any specific traumatic event involving his lower back.  Thus, the examiner provided a negative secondary service connection nexus opinion.  The examiner also provided a medical opinion regarding the aggravation element of secondary service connection, but the wrong standard was utilized.

Accordingly, the Board referred the claim to a specialist for an advisory medical opinion.  See 38 U.S.C.A. § 7109(a) (West 2002); 38 C.F.R. § 20.901 (2013); see also generally Wray v. Brown, 7 Vet. App. 488, 493 (1995).  This opinion was obtained in October 2013.  Following a review of the claims file, the Acting Chief of the Neurosurgery Service at the VA Hospital in Iowa City, Iowa, determined that it is not at least as likely as not that the Veteran's service-connected paravertebral muscle spasm of the lumbar spine aggravates beyond the normal progression the lumbar discogenic degenerative disease.  The physician reasoned that there is no evidence found on record of this.  Additionally, the physician stated that there is not enough scientific evidence to support this aggravation theory.  The physician indicated that spasm of the paravertebral muscles may contribute to an increased load to the spine and discs; however, a load imposed by natural and daily human activity, such as supporting body weight while standing, walking, bending, or squatting, seem to be much higher than the load imposed by a paravertebral muscle spasm.  Regarding the 2009 VA medical opinion's finding that paravertebral muscle spasm of the back and discogenic degenerative disease are distinct entities, the physician stated that they may coexist together; however, they are probably not related.  The physician agreed with the 2012 VA negative nexus medical opinion.  The physician added that, generally speaking, back pain and back muscle spasm may be symptoms of discogenic degenerative disease; however, it is also well-known that many discogenic degenerative disease cases are asymptomatic.  The physician indicated that there are also many cases in which the back pain persists even after surgically removing and fusing a degenerative lumbar disc.  The physician stated that there is not enough scientific proof to believe that back muscle spasm and degenerative disc disease have a causal relationship (one causes the other or vice versa).  In summary, the October 2012 physician provided a negative secondary service connection nexus opinion.

The VA examiners clearly reviewed the STRs and other evidence in the claims folder.  They provided medical opinions that are supported by and consistent with the evidence of record.  There is no positive evidence to the contrary of these opinions in the claims file.  The treatment records do not provide contrary evidence.  As such, service connection for lumbar discogenic degenerative disease on a secondary basis is not warranted.  

Although laypersons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), the specific issue in this case (i.e., whether his lumbar discogenic degenerative disease is due to or aggravated by his service-connected paravertebral muscle spasm of the lumbar spine) falls outside the realm of common knowledge of a layperson.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (laypersons not competent to diagnose cancer).  As a layperson, it is not shown that he possesses the medical expertise to provide such an opinion.  The only medical opinions of record addressing this claimed relationship are negative.  No competent medical opinions linking his lumbar discogenic degenerative disease to his service-connected paravertebral muscle spasm of the lumbar spine have been presented.  The VA examiners considered the Veteran's lay assertions in forming their medical opinions, but ultimately found that the Veteran's current lumbar discogenic degenerative disease was not related to his service-connected paravertebral muscle spasm of the lumbar spine.  Thus, as previously stated, the medical evidence of record is only against the Veteran's claim.  

In summary, secondary service connection for the Veteran's lumbar discogenic degenerative disease is not warranted.  Accordingly, his lumbar discogenic degenerative disease symptoms cannot be included in his disability rating for his service-connected paravertebral muscle spasm of the lumbar spine.  The Board will only consider the symptoms that have been specifically attributable to the service-connected paravertebral muscle spasm of the lumbar spine in deciding the Veteran's initial disability rating claim.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998), (holding that VA adjudicators must be able to distinguish, by competent medical evidence, the extent of symptoms that is due to service-related causes, i.e., service-connected disability, from that which is not.  Else, VA must resolve all reasonable doubt concerning this in the Veteran's favor under 38 C.F.R. §§ 3.102 and 4.3 (2013), and effectively presume that all impairment in question is attributable to the service-connected disability).

The Board will begin by addressing the 10 percent disability rating in effect from July 2, 2006, to November 13, 2009.  In applying the above law to the facts of the case, the Board finds that the Veteran is not entitled to a higher disability rating for his lumbar spine disability during this time period.  Here, there is no evidence of forward flexion greater than 30 degrees but not greater than 60 degrees, a combined range of motion not greater than 120 degrees, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour, or ankylosis, to warrant a higher disability rating.  38 C.F.R. § 4.71a, DC 5237.  

Specifically, at a VA examination of July 2007, the Veteran's ranges of motion of the lumbar spine were as follows:  forward flexion limited to 80 degrees with pain beginning at 0 degrees; extension limited to 30 degrees without pain; left lateral flexion limited to 30 degrees without pain; right lateral flexion limited to 30 degrees without pain; left lateral rotation limited to 30 degrees without pain; and, right lateral rotation limited to 30 degrees without pain.  The examiner stated that the Veteran would have a functional loss of 10 degrees for his forward flexion of the lumbar spine only (i.e., limited to 70 degrees) due to his pain.  The examiner found that the Veteran had muscle spasms, but he did not have an abnormal spinal condition, fracture of a vertebral body, or spinal ankylosis.  The examiner diagnosed the Veteran with paravertebral muscle spasm.

This is the only examination dated prior to November 14, 2009, and the treatment records during this period document the Veteran's low back pain but do not provide evidence contrary to that obtained at the examination.

Thus, the aforementioned evidence does not show that, prior to November 14, 2009, the Veteran's service-connected lumbar spine disability was manifested by forward flexion greater than 30 degrees but not greater than 60 degrees, a combined range of motion not greater than 120 degrees, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour, or ankylosis.  An initial disability rating in excess of 10 percent prior to November 14, 2009, is denied.  38 C.F.R. § 4.71a, DC 5237.  

The Board will now address the 40 percent disability rating in effect since November 14, 2009.  In applying the above law to the facts of the case, the Board finds that the Veteran is not entitled to a higher disability rating for his lumbar spine disability since November 14, 2009.  Here, there is no evidence of unfavorable ankylosis to warrant a higher disability rating.  38 C.F.R. § 4.71a, DC 5237.  Specifically, at a VA spine examination dated on November 14, 2009, and at a VA spine examination dated in November 2012, both VA examiners, following a physical examination of the Veteran's spine, determined that the Veteran's spine was not ankylosed.  Additionally, ankylosis was not demonstrated by the Veteran's ranges of motion of the spine, albeit limited, at the VA examinations.  Further, the VA and private treatment records do not document that the Veteran's lumbar spine is ankylosed.  Thus, the aforementioned evidence does not show that, since November 14, 2009, the Veteran's service-connected lumbar spine disability has been manifested by unfavorable ankylosis.  An initial disability rating in excess of 40 percent since November 14, 2009, is denied.  38 C.F.R. § 4.71a, DC 5237.    38 C.F.R. § 4.71a, DC 5237.  

In forming this decision, the Board has considered the Veteran's complaints of pain in the lumbar spine.  The Board recognizes that the Veteran experiences pain and flare-ups in his lumbar spine.  

However, regarding the 10 percent rating in effect prior to November 14, 2009, the lay and objective medical evidence does not show that his symptoms result in additional functional limitation to the extent that the Veteran's disability warrants a higher disability rating under DC 5237.  38 C.F.R. § 4.71a.  Specifically, at the July 2007 VA examination, the Veteran reported daily low back pain with relief from medications.  The VA examiner found that the Veteran did not have additional loss of motion on repetitive use of the spine, except for his forward flexion.  The examiner stated that the Veteran would have a functional loss of 10 degrees for his forward flexion of the lumbar spine only (i.e., limited to 70 degrees) due to his pain.  However, as stated above, even when considering his functional loss, forward flexion of the lumbar spine limited to 70 degrees is not sufficient limitation of motion to warrant a higher 20 percent disability rating.  Given that the Veteran was able to achieve the aforementioned ranges of motion of the lumbar spine on examination despite the presence of pain, the Board finds that additional compensation for pain is not warranted.  Indeed, pain alone does not constitute a functional loss under VA regulations.  See Mitchell, 25 Vet. App. at 32.  An award of a higher rating cannot be based on speculation of the additional functional loss in terms of degrees during such flare-ups.  Thus, the Board finds that the Veteran's painful limitation of motion and additional functional loss meet the impairment contemplated by the current schedular disability rating of 10 percent and do not more nearly approximate functional impairment commensurate with a higher disability rating.  Even when considering the Veteran's pain and functional impairment following repetitive motion, the evidence of record does not establish that he has the requisite limitation of motion of the lumbar spine to warrant a higher disability rating.  Accordingly, the evidence of record does not support the assignment of a higher disability rating for the lumbar spine disability based on additional functional limitation following repetitive use or flare-ups of the joint.

Regarding the 40 percent rating in effect since November 14, 2009, the evidence of record does not establish that this additional pain and flare-ups have caused the lumbar spine to be ankylosed at any point.  Further limitation of motion does not entitle the Veteran to a higher disability rating.  Instead, as previously mentioned, the Veteran's lumbar spine must demonstrate ankylosis.  Thus, even when considering the Veteran's additional pain and flare-ups, the requirements for a higher rating for the lumbar spine disability are not met.  Accordingly, the Board finds the current 40 percent evaluation assigned adequately compensates the Veteran for the pain and functional impairment caused by his lumbar spine disability.  See Mitchell, 25 Vet. App. at 38-43; DeLuca, 8 Vet. App. at 202; 38 C.F.R. §§ 4.40, 4.59.

The Board has considered the application of the remaining DCs under the current version of the regulation in an effort to determine whether a higher rating may be warranted for the Veteran's lumbar spine, but finds none are raised by the medical evidence.  

Additionally, regarding a separate disability rating for neurologic impairment of the Veteran's lumbar spine disability, the November 2012 VA examiner determined that the Veteran did not have objective evidence of radiculopathy of his left leg to warrant granting a separate disability rating.  However, the Veteran did have objective evidence of radiculopathy of the right leg at the examination.  The VA examiner found that the right leg radiculopathy was at least as likely as not caused by his lumbar discogenic disease and not his service-connected lumbar strain (i.e., paravertebral muscle spasm).  As stated above, the Veteran's lumbar discogenic disease is not a service-connected disability.  Thus, a separate disability rating for right leg radiculopathy due to the lumbar discogenic disease cannot be granted.  There are no contrary medical opinions on this issue in the claims file, and the evidence of record does not establish that the Veteran's service-connected lumbar spine disability causes any other neurological impairment, to include erectile dysfunction, bladder impairment, and/or bowel impairment.  These symptoms were not documented in the Veteran's treatment records or VA examinations.  Therefore, a separate disability rating under the neurological codes is not warranted for the Veteran's service-connected lumbar spine disability.  38 C.F.R. § 4.124a.  

Furthermore, the Veteran's symptoms do not appear to have changed significantly during this initial rating period so as to warrant further staged ratings.  Fenderson, 12 Vet. App. at 126.  

The Board notes that in adjudicating a claim, the competence and credibility of the Veteran must be considered.  See Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006); Washington v. Nicholson, 19 Vet. App. 362, 368-69 (2005).  The Board acknowledges that the Veteran is competent to give evidence about what he observes or experiences.  For example, he is competent to report that he experiences certain symptoms, such as pain, and he is credible in this regard.  See, e.g., Layno v. Brown, 6 Vet. App. 465 (1994).  The Veteran's competent and credible belief that his disability is worse than the assigned ratings, however, is outweighed by the competent and credible medical examinations that evaluated the true extent of impairment based on objective data coupled with the lay complaints.  The VA examiners have the training and expertise necessary to administer the appropriate tests for a determination on the type and degree of the impairment associated with the Veteran's complaints.  For these reasons, greater evidentiary weight is placed on the physical examination findings.  Also, as stated above, the rating criteria are specific in indicating that some of the criteria must be objectively demonstrated.  

In sum, the preponderance of the evidence is against the assignment of higher initial disability ratings for the lumbar spine disability, currently rated as 10 percent disabling prior to November 14, 2009, and 40 percent disabling since November 14, 2009.  Thus, the claim is denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

III.  Extraschedular and TDIU Consideration

The above determination is based on application of provisions of the VA's Schedule for Rating Disabilities.  38 C.F.R. Part 4 (2013).  However, the regulations also provide for exceptional cases involving compensation.  Pursuant to 38 C.F.R. 
§ 3.321(b)(1) (2013), the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service is authorized to approve an extraschedular evaluation if the case "presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards."  38 C.F.R. § 3.321(b)(1). 

The question of an extraschedular rating is a component of a claim for an increased rating.  See Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although the Board may not assign an extraschedular rating in the first instance, it must specifically adjudicate whether to refer a case for extraschedular evaluation when the issue either is raised by the claimant or is reasonably raised by the evidence of record.  Barringer v. Peake, 22 Vet. App. 242 (2008). 

If the evidence raises the question of entitlement to an extraschedular rating, the threshold factor for extraschedular consideration is a finding that the evidence before VA presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Therefore, initially, there must be a comparison between the level of severity and symptomatology of a veteran's service-connected disability with the established criteria found in the rating schedule for that disability.  Thun v. Peake, 22 Vet. App. 111 (2008). 

If the criteria reasonably describe the claimant's disability level and symptomatology, then a veteran's disability picture is contemplated by the rating schedule.  The assigned schedular evaluation is, therefore, adequate, and no referral is required.  In the second step of the inquiry, however, if the schedular evaluation does not contemplate the claimant's level of disability and symptomatology, and is found inadequate, the RO or Board must determine whether the claimant's exceptional disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  38 C.F.R. 3.321(b)(1) (related factors include "marked interference with employment" and "frequent periods of hospitalization"). 

Here, because the schedular ratings for the Veteran's lumbar spine disability fully address his symptoms, which include mainly pain and limitation of motion, referral to the VA Under Secretary for Benefits or the Director of Compensation and Pension Service for consideration of an extraschedular evaluation is not warranted.  A comparison between the level of severity and symptomatology of the lumbar spine disability with the established criteria shows that the rating criteria reasonably describe the Veteran's disability level and symptomatology.  Specifically, the Veteran reports pain, stiffness, and limitation of motion that affects his ability to stand and walk for prolonged periods.  The regulations address limitation of motion, pain, and stiffness, and the Veteran's pain upon motion and limitation of motion were considered in assigning him his current disability ratings.  However, even with consideration of his pain, his ranges of motion of the lumbar spine were not severe enough to warrant higher disability ratings.  Thus, the Veteran's symptoms of pain, stiffness, and limitation of motion were considered in the regulations.  There is no credible evidence that the Veteran's service-connected disability causes impairment that is not contemplated by the schedular rating criteria or that renders impractical the application of the regular schedular standards.  See Thun, 22 Vet. App. at 111.  Accordingly, referral of this case for consideration of an extraschedular rating is not warranted.  Id.; see also Bagwell v. Brown, 9 Vet. App. 337 (1996); Floyd v. Brown, 9 Vet. App. 88 (1996). 

Finally, pursuant to Rice v. Shinseki, 22 Vet. App. 447 (2009), a claim for a total disability rating based on individual unemployability due to service-connected disabilities (TDIU) is considered part and parcel of an increased rating claim when the issue of unemployability is raised by the record.  In this case, the issue of unemployability is not raised by the record.  At all of the VA examinations, the Veteran reported that he was currently employed.  Additionally, at the November 2012 VA examination, the VA examiner determined that the Veteran could perform sedentary and semi-sedentary work with his service-connected lumbar spine disability.  The Veteran has not argued that he is unable to work due solely to his lumbar spine disability.  Therefore, consideration of a TDIU is not warranted. 


ORDER

Entitlement to higher initial disability ratings for the paravertebral muscle spasm of the lumbar spine, currently rated as 10 percent prior to November 14, 2009, and 40 percent thereafter, is denied.



____________________________________________
K. GIELOW
Acting Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


